Citation Nr: 1826977	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from the April 2014 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A copy of the transcript is associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral hearing loss and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his tinnitus is due to his in-service noise exposure from jet engines, helicopters, and services aboard a busy and active aircraft carrier without the benefit of adequate hearing protection.  See January 2018 Hearing Transcript at 4, 11.

The Veteran competently reports the presence of tinnitus, thereby satisfying the first element for service connection.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding the second element of service connection, the Veteran has reported in-service noise exposure from his time on the U.S.S. Forrestal without the benefit of adequate hearing protection.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was an aircraft doppler radar navigation IMA technician.  His military personnel records indicate that he was on the U.S.S. Forrestal.  Therefore, the Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C. § 1154(a).  Thus, an in-service event is shown.

The Veteran underwent a VA examination in January 2014.  The Veteran reported bilateral constant ringing started in service, 26-27 years ago.  This places the onset in 1988-1989 either during service or within one year of discharge.  The examiner reviewed the file but was unable to provide a nexus opinion without resorting to speculation.

Nonetheless, the Veteran has competently and credibly reported the onset of his tinnitus in service, a chronic disease, and a continuity of symptomatology thereafter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.303(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for tinnitus is granted.


REMAND

While delay is regrettable, further development is necessary.  

First, the Board notes that medical records from the Bay Pines and West Haven VA medical centers cited in the April 2014 rating decision are not associated with the claims file.  The RO indicated that these were reviewed electronically.  Upon remand, these records should be attached to the claims folder for the Board's review.  Updated records should be obtained as well.

Second, additional VA examinations are needed.

The Veteran was afforded a VA examination in January 2014 for his claim of bilateral hearing loss.  The audiologist explained that there were discrepancies across the audiologic tested battery and given the discrepancies, he was unable to provide a medical opinion until consistent and reliable responses are provided.  

At the recent hearing before the undersigned, the Veteran asserted that a lack of hearing protection in service coupled with exposure to jet engines and helicopters aboard an aircraft carrier caused his bilateral hearing loss disability.  See Hearing Transcript at 4.  He further testified that shortly before or after service, he started to notice a difference in his hearing acuity.  He indicated that he was willing to report to a new audiological examination if needed.

In light of the current VA examination findings and the Veteran's credible testimony, another VA examination is necessary.

The Veteran also seeks service connection for a right wrist disability.  A new VA examination is needed for this issue as well.

Service treatment records show the Veteran was treated for tendonitis in November 1984 during boot camp.  The Veteran was afforded a VA examination in January 2014.  He reported that he experienced pain carrying tools up ladders while on his ships.  The examiner diagnosed the Veteran with a right wrist sprain and concluded the condition was less likely than not related to service.  The rationale was that the condition has not been treated in over 20 years.  

On the Veteran's VA Form 9 received in December 2014, he asserted that he did not seek medical treatment for his wrist after service because he was homeless and without health coverage.

At the January 2018 hearing, the Veteran testified that he initially injured his right wrist while performing push-ups in boot camp.  He reported that he continued to experience pain after that injury and his pain continued since service.   

Based on the current record, a new VA examination is needed.  The 2014 examiner's rationale was based solely on the absence of documented medical treatment which renders it inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, the examiner was not privy to the Veteran's pertinent and credible assertions of continued wrist pain after his initial injury in service and his explanation as to why he did not receive medical care for his wrist post-service.  Finally, as noted there are VA treatment records that must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the VA medical records cited in the April 2014 rating decision (i.e. Bay Pines dated November 1997 to November 1998 and West Haven dated February 12, 2014).  Also, update the file with VA treatment records April 2014.

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his bilateral hearing loss.  The entire claims folder, including a copy of this remand, must be reviewed by the appropriate examiner.  All appropriate diagnostic testing must be conducted. 

(a)  The examiner is to indicate whether the Veteran has a current hearing loss disability.

(b)  If a current hearing loss disability is noted, the examiner is to provide an opinion as to whether it is at least as likely as not that such hearing loss had onset in service, or is otherwise related to active service; or whether it had onset within one year of service discharge. 

In answering this question, the examiner must consider the Veteran's credible contention of his in-service noise exposure and the significance, if any, of any noted shifts in thresholds between his entrance and separation examinations.

A fully-explained rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his right wrist disability.  The claims folder should be reviewed, including a copy of this Remand.  The examiner is asked to address:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) a current right wrist disability had onset in service or is related to service.

b) If arthritis is found, the examiner should indicate whether it manifested within a year of service discharge.

In answering these questions, the examiner must consider the Veteran's credible contentions as discussed in the remand.  These include his assertions that his right wrist pain began from his initial boot camp injury and continued in service and was exacerbated by carrying tools up and down ladders during service; and continued after service as well although he did not seek medical treatment due to a lack of access to health care.

A fully-explained rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why.

4.  Then, after undertaking any other development deemed appropriate, readjudicate the appeal.  If either benefit sought remains denied, furnish a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


